The application to vacate stay presented to Justice Kagan and by her referred to the Court is denied.Statement of Justice GINSBURG respecting the denial of the application to vacate stay.Mindful that Ohio Law proscribes voter intimidation, see, e.g. , Ohio Rev. Code Ann. § 3501.90(A)(1) (2006) ("Harassment in violation of the election law" includes an "improper practice or attempt tending to obstruct, intimidate, or interfere with an elector in registering or voting at a place of registration or election." (internal quotation marks omitted)), I vote to deny the application.